Filed 1/20/21 In re L.A. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re L.A. et al., Persons                                    2d Juv. No. B306404
Coming Under the Juvenile                                   (Super. Ct. Nos. J072449,
Court Law.                                                          J072450.)
                                                               (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

R.A.,

     Defendant and Appellant.


      R.A., father of two minor children, (Father) appeals an
order of the juvenile court dismissing the minors’ petitions and
placing them in their mother’s physical and legal custody. We
conclude that the juvenile court did not abuse its discretion by
not holding an in-camera hearing pursuant to People v. Marsden
(1970) 2 Cal.3d 118, 124 (Marsden), and affirm. (In re Z.N.
(2009) 181 Cal.App.4th 282, 294 [standard of review of denial of
Marsden motion].)
            FACTUAL AND PROCEDURAL HISTORY
       Father and E.A. (Mother) are legally separated and the
parents of two minor children, L.A. and L.R.A. On March 10,
2020, the Los Angeles County Juvenile Court detained two of
Father’s younger minor children (half-siblings) because of his
substance abuse. Social welfare concerns arose when Father’s
girlfriend gave birth and she and Father appeared to be under
the influence of drugs in the hospital. Father and his girlfriend
refused to participate in drug testing, either for themselves or
their newborn.
       On March 24, 2020, the Ventura County Human Services
Agency (HSA) filed a dependency petition alleging that Father
was using methamphetamine and abusing prescription drugs and
that his other minor children were the subject of current Los
Angeles County juvenile dependency proceedings. (Welf. & Inst.
Code, § 300, subds. (b) & (j).) The juvenile court detained L.A.
and L.R.A., placed them in Mother’s exclusive custody, and
appointed counsel to represent Father.
       On April 16, 2020, HSA submitted a jurisdiction and
disposition report recommending that the juvenile court sustain
the dependency petition but dismiss the dependencies and grant
Mother full legal and physical custody. Father challenged the
recommendation and requested a contested jurisdiction and
disposition hearing. On May 18, 2020, the court continued the
contested hearing date to May 21, 2020, at Father’s request.1



     1 On May 14, 2020, Father was arrested for being under the
influence of controlled substances.


                                2
       At the scheduled May 21, 2020, trial date, Father requested
and was granted another continuance because his Los Angeles
County dependency case was still pending and his counsel in that
case had died. The juvenile court continued the jurisdiction and
disposition hearing to June 15, 2020.
       On June 15, 2020, Father requested another continuance
because his Los Angeles County dependency case remained
pending. The juvenile court denied the request and ordered the
jurisdiction and disposition hearing to commence two days later,
on June 17, 2020.
       On June 17, 2020, the juvenile court called the contested
jurisdiction and disposition hearing. Father’s counsel stated that
she was prepared to litigate the matter that day, but that Father
“wishes to remove [her] from the case and he has sought out
other counsel.” The juvenile court judge responded that Father’s
decision to hire new counsel “at the very last second to delay
proceedings” would not be permitted. Father then replied that he
and his attorney have had “a serious breakdown in
communication” and that he “wasn’t able to have any witnesses
here or any with the short . . . two days’ notice.” The judge
responded that she was ready to proceed and that unless he
wanted to discuss a matter either on the record or with her
privately, the hearing would proceed. Father inaccurately
repeated that he only had two days to summon witnesses. The
judge noted that the matter had been pending since April 21, and
she then directed HSA to proceed presenting its evidence.
       At the contested hearing, Father presented three
witnesses: himself, the social worker, and the mother of his
girlfriend. The juvenile court also received evidence of HSA
reports and memoranda and heard argument from the parties.




                                3
The court then sustained the petition, and dismissed the
dependencies, placing physical and legal custody to Mother.
       Father appeals the order placing his two children in
Mother’s legal and physical custody and dismissing the
dependency.
                           DISCUSSION
       Father asserts that the juvenile court’s inquiry into his
complaints was deficient and not in accord with Marsden
procedures. He contends that the order must be conditionally
reversed and the matter remanded for an in-camera Marsden
hearing.
       In dependency proceedings, parents have a statutory and
due process right to competent counsel, including court-appointed
counsel if the parents are indigent. (Welf. & Inst. Code, § 317.5,
subd. (a); In re M.P. (2013) 217 Cal.App.4th 441, 455.) Juvenile
courts have relied upon the Marsden procedure to permit parents
“to air their complaints about appointed counsel and request new
counsel be appointed.” (M.P., at p. 455.) We review the denial of
a Marsden motion by considering the timeliness of the motion,
the adequacy of the court’s inquiry into the parent’s complaint,
and whether the conflict between parent and counsel resulted in
a total lack of communication preventing an adequate defense.
(In re Z.N., supra, 181 Cal.App.4th 282, 294.) It is within the
court’s discretion to deny a motion to substitute made on the eve
of trial where substitution necessarily would result in a
continuance. (Ibid.)
       For several reasons, the juvenile court did not abuse its
discretion by not holding an in-camera hearing. Father did not
request the court to appoint different counsel; Father’s counsel
stated that Father had “sought out other counsel.” (In re V.V.




                                4
(2010) 188 Cal.App.4th 392, 398 [Marsden proceedings
inapplicable where parent seeks to hire new private counsel].)
Father also made his request to remove appointed counsel on the
day of trial, after having received several continuances
amounting to a month.
      In any event, the juvenile court made a sufficient inquiry
into Father’s complaints given Father’s limited responses to the
court’s inquiries. The judge inquired whether there was
“something specific that [Father] want[ed] to discuss either on
the record with everybody here or with [her] privately.” Father
did not directly respond to the question; instead he complained
(inaccurately) of only two days’ notice to obtain witnesses and “a
big breakdown in communication.” Father offered no specific
complaints concerning counsel nor did he request to speak to the
court privately. At the inception of the hearing, Father’s counsel
announced that she was prepared to try the matter that day.
Indeed, Father provided the testimony of three witnesses at the
hearing. The court did not abuse its discretion by not providing
an in-camera hearing to Father.
                           DISPOSITION
      The order is affirmed.



                                    GILBERT, P. J.
We concur:

             PERREN, J.



             TANGEMAN, J.




                                5
                     Tari L. Cody, Judge

              Superior Court County of Ventura

               ______________________________



      Deborah Dentler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Michael G. Walker, County Counsel, Joseph J. Randazzo,
Assistant County Counsel, for Plaintiff and Respondent.




                              6